Citation Nr: 0401052	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  00-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right antebrachial cutaneous nerve injury (dominant).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.  He had additional subsequent service in the 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  Thereafter, by an August 2000 
determination of clear and unmistakable error, the RO granted 
service connection for right antebrachial cutaneous nerve 
injury (dominant) and assigned a schedular evaluation of zero 
percent disabling.  Most recently, by a September 2002 
decision review officer decision, the schedular evaluation 
for the veteran's service-connected right antebrachial 
cutaneous nerve injury (dominant) was increased to 10 percent 
disabling effective from the date of claim, January 1999.

The Board finds that the grant of service connection for 
right antebrachial cutaneous nerve injury (dominant) 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  However, the veteran has since perfected 
an appeal with the downstream element of the initial rating 
assigned for that disability.  Thus, the issue of entitlement 
to an initial compensable rating for right antebrachial 
cutaneous nerve injury is currently in appellate status.

Review of the claims file reflects that the issues on appeal 
included entitlement to service connection for right carpal 
tunnel syndrome and right ulnar neuropathy.  However, in a 
March 2002 letter, the veteran stated that the representation 
that he has filed claims of entitlement to service connection 
for right carpal tunnel syndrome and right ulnar neuropathy 
is not correct.  Rather, he indicated that his claim is 
limited to the issue of right antebrachial cutaneous nerve 
injury (dominant).  Accordingly, the issues of right carpal 
tunnel syndrome and right ulnar neuropathy will not be 
adjudicated by the Board and the decision herein will be 
limited to the issue of entitlement to an initial evaluation 
in excess of 10 percent for right antebrachial cutaneous 
nerve injury.


FINDING OF FACT

The veteran's service-connected right antebrachial cutaneous 
nerve injury (dominant) is productive of persistent numbness 
and intermittent dysesthesia.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
right antebrachial cutaneous nerve injury (dominant) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8799-8717 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that before this claim was 
filed, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With respect to the claim for an initial compensable rating 
for right antebrachial cutaneous nerve injury, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the veteran's appeal at this time, as all 
notification and development action needed to render a fair 
decision has, to the extent possible, been accomplished.  

Through the rating decisions, Statement of the Case, 
Suppelmental Statements of the Case, and various 
correspondence and communication from the RO (in particular, 
a February 2002 letter and the September 2002 Statement of 
the Case), the appellant has been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim and he has been provided ample 
opportunity to submit information and evidence.  

Moreover, in the February 2002 letter, the appellant was 
advised as to what information he should provide and what 
information VA would obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The veteran underwent VA examinations in April 
1999 and June 2002 and he was afforded a personal hearing at 
the RO before a hearing officer in June 2000.  In addition, 
his service records and private treatment records which he 
has identified have been obtained.  The appellant has not 
identified, and the record does not otherwise indicate, that 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim has not been obtained.  
Accordingly, VA has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim.  There is no outstanding request 
for a hearing.  

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Analysis

The veteran claims that the severity of his service-connected 
right antebrachial cutaneous nerve injury warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Right antebrachial nerve injury does not have its own 
diagnostic code, so it must be rated by analogy.  Governing 
regulation provides that when an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's service-connected right antebrachial cutaneous 
nerve injury has been rated as 10 percent disabling by the RO 
under the provisions for diseases of the peripheral nerves, 
38 C.F.R. § 4.124a, Diagnostic Code 8717, for moderate 
neuralgia based on musculocutaneous nerve involvement.  
Musculocutaneous nerve involvement also includes paralysis, 
Diagnostic Code 8517, and neuritis, Diagnostic Code 8617.

"Neuralgia" is defined as pain extending along the course 
of one or more nerves.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, at 1127 (27th ed. 1994).  "Neuritis" is defined 
as inflammation of a nerve, pain and tenderness, anesthesia 
and paresthesias, paralysis, wasting, and disappearance of 
the reflexes.  Id. at 1126.

Pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

The words "mild", "moderate", and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  In rating peripheral nerve 
injuries and their residuals, attention should be given to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Pertinent regulations provide that, 38 C.F.R. § 4.124a, 
Diagnostic Code 8717, neuralgia, uses the same rating 
criteria as those which are set out under 38 C.F.R. § 4.124a, 
Diagnostic Code 8517, for paralysis of the elbow and forearm.  
Complete paralysis with weakness but no loss of flexion of 
elbow and supination of forearm is rated at the 30 percent 
disability level for a major extremity.  Incomplete paralysis 
that is severe or moderate is rated at the 20 and 10 percent 
disability levels, respectively, for a major extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8799-8717.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

A review of the record fails to disclose the presence of 
severe, incomplete paralysis of the musculocutaneous nerve, 
or complete paralysis thereof.  Historically, private 
treatment records, dated from 1995 to 1998, reflect recurrent 
complaints of numbness and pain in the right forearm.  Nerve 
conduction studies performed in 1995 demonstrated right 
median nerve impingement at the wrist and elbow.  Private 
treatment records dated in 1997 reflect that the veteran's 
complaints also included right palm numbness, decreased grip 
strength, and hand fatigue.  He also reported a "zing" 
sensation from the biceps down upon throwing and with rapid 
movements.  An October 1997 treatment report notes slowing of 
the sensory and motor distal latencies for the right median 
nerve at the wrist, suggestive of carpal tunnel syndrome, and 
mild delay in the distal latency of the right antebrachial 
cutaneous nerve from a previous injury.  

Upon VA examination for peripheral nerves in April 1999, the 
veteran complained of pain and numbness in the volar right 
forearm and across the back of the hand to his fourth and 
fifth fingers.  He also complained of decreased grip strength 
and pain between the elbow and volar wrist upon heavy 
gripping and throwing.  The veteran indicated that he had 
undergone two surgeries on the right hand and wrist after a 
work related injury.  Objective findings included a 2.5 
centimeter scar over the right dorsal wrist.  Range of motion 
testing demonstrated palmer flexion of 50 degrees on the 
right and 65 degrees on the left, radial deviation of 25 
degrees on the right and 30 on the left, and grip strength 
averaged 78 on the right and 102 on the left with no 
limitation by pain.  The examiner further noted decreased 
sharp sensation on the right small finger, dorsal lateral 
hand, and volar forearm.  The impressions were relative grip 
strength deficiency on the right hand as compared with the 
left, although no specific localized muscular or joint 
pathology was discerned on clinical examination; and sensory 
loss, primarily of the right upper extremity, not limited to 
the ulnar nerve distribution.  Upon review of nerve 
conduction studies, the examiner commented that the veteran's 
grip discrepancy and a portion of his sensory changes can be 
attributed to carpal tunnel syndrome.  He further commented 
that the distribution of forearm numbness and pain is 
consistent with the distribution of the lateral antebrachial 
cutaneous nerve.

During his June 2000 personal hearing before a hearing 
officer, the veteran testified that he sustained a right 
upper extremity needle stick injury in August 1995, during a 
period of active duty with the National Guard.  

A February 2001 statement from the veteran's private 
physician notes that the veteran's right antebrachial 
cutaneous nerve injury is productive of a "zing" sensation 
from the antecubital area down the arm with numbness in the 
distribution of that nerve.  He commented that 
electrodiagnostic studies confirm an abnormality of the right 
antebrachial cutaneous nerve.  The examiner further stated 
that, since the veteran had retired from the National Guard 
and no longer crawled on his elbows, he no longer experiences 
the ulnar symptoms which he had described as secondary to 
crawling on his elbows.  

Upon VA peripheral nerves examination in June 2002, the 
veteran complained of numbness in his right forearm with 
right forearm pain upon forceful extension of the elbow.  
Objective findings included full extension and flexion of the 
elbows and rotation of the right forearm to 90 degrees 
externally and 160 degrees internally.  The examiner noted no 
deformities or inflammation of the right antecubital area; 
however, some mild tenderness in the medial antecubital fossa 
was noted.  The veteran had very strong hand and pincer 
grips; however, he had decreased sharp sensation with 
complaints of numbness and inability to feel in the right 
volar forearm in the medial aspect.  The examiner commented 
that the area of sensory loss is consistent with the 
distribution of the medial cutaneous nerve of the forearm.  
The assessment was sensory only symptoms in the distribution 
of the right antebrachial cutaneous nerve.  There was no 
evidence of motor limitation.  The examiner commented that 
the veteran's persistent numb feeling and intermittent 
dysesthesia with extension of his elbow are consistent with 
the medial antebrachial cutaneous nerve.  The examiner 
concluded that he could not find evidence of other pathology 
or etiology.

Upon consideration of the veteran's complaints of right 
forearm numbness and pain, the Board finds that the symptoms 
associated with his right antebrachial cutaneous nerve injury 
are commensurate with moderate neuralgia; thus, the 
impairment associated with this service-connected disorder is 
accurately reflected by the 10 percent schedular evaluation 
currently in effect.  

However, upon consideration of the foregoing, the Board finds 
that the impairment associated with the veteran's right 
antebrachial cutaneous nerve injury is not commensurate with 
severe, incomplete paralysis of the musculocutaneous nerve, 
or complete paralysis thereof so as to warrant an evaluation 
in excess of 10 percent at anytime during the appeal period.  
The evidence is silent with respect to complaints or findings 
of right upper extremity paralysis.  As evidenced by the 
veteran's performance on range of motion testing, his right 
antebrachial cutaneous nerve injury is not productive of 
paralysis.  Moreover, the most recent VA examination report 
reflects that the veteran's right antebrachial cutaneous 
nerve injury is productive of sensory symptoms only and there 
is no evidence of other pathology or etiology.  
Significantly, it is noted that, when involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Accordingly, the 
schedular criteria for entitlement to an initial evaluation 
in excess of 10 percent for right antebrachial cutaneous 
nerve injury are not met under 38 C.F.R. § 4.124a, Diagnostic 
Code 8799-8717, or any other applicable diagnostic code and 
the veteran's claim is denied.  

The Board has considered whether the record raises the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  Based on the 
medical evidence cited above, the Board finds that the record 
does not raise the issue of entitlement under this section.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased evaluation for right antebrachial 
cutaneous nerve injury is denied.





_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



